Lester, S.
It is provided by section 1822 of the Code of Oivil Procedure that, where an administrator rejects a claim against the estate of a decedent, unless a written consent shall be *189• filed by the respective parties with the surrogate that such claim may be heard and determined by him upon the judicial settlement of the account of such administrator, the claimant must commence an action for the recovery thereof within six months after the dispute or rejection; in default whereof he and all the persons claiming under him are forever barred from maintaining such an action thereupon, and from every other remedy to enforce payment thereof out of the decedent’s property.
It will be observed that by the provisions of the section, unless a consent is filed by the respective parties the claimant is barred from his remedy. The counsel for the administratrix argues that this consent must be filed by both parties within six months after the claim is rejected. The statute does not provide thus in express terms, but the counsel for the administratrix argues that such is the implication of the language employed.
This statute however, which is in derogation of the ordinary rights and remedies of a claimant, must be strictly construed. It will not do to take away such rights and remedies by implication. Nor is any special reason seen why the court should yield to such an implication. The administratrix, within the period of six months after her rejection of the claim, consented that the surrogate should hear and determine it upon the judicial settlement of her account. She might have withheld her consent until the expiration of six months, and, in that case, the claimant might have lost his remedy; but she did not adopt such a course. She voluntarily consented on her part. If, at the time of the judicial settlement, no such consent by the claimant should be on file, juris-' diction to hear and determine the claim would not be conferred upon the surrogate since the consent of the respective parties is required; but the-consent having been given by the administratrix, I am unable to see any good reason why the claimant may not, at any time before the final accounting, file his consent, and thus confer jurisdiction upon the surrogate at that time to hear and determine the claim.
*190I am therefore of the opinion that the claim of the petitioner is not barred by the statute, but that she has a right to call upon the administratrix to account.
The petitioner may therefore have an order directing the administratrix to render and file an account of her privileges on or before the -30th day of July, 1902, and to attend from time to time before the surrogate for the purpose of such accounting.
Ordered accordingly.